Citation Nr: 0308195	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  01-05 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability.  

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as peptic ulcer disease.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from October 1972 
to July 1973.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a April 2001 rating decision by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  It was remanded in August 
2001 for additional development.  

Review of the claims file reveals that the appellant has 
raised the issues of entitlement to service connection for a 
back disorder, a right hip disorder, a right knee disorder, 
hepatitis C, and cirrhosis of the liver.  These claims are 
not inextricably intertwined with the current claims and have 
not been developed for appellate consideration by the RO.  
They are not, therefore, before the Board.  


FINDINGS OF FACT

1.  A heel disability during the appellant's military service 
is shown to have been acute and transitory, and he does not 
currently have any foot disability that is related to 
service.   

2.  Peptic ulcer disease was not present during the 
appellant's military service or during the first year after 
his separation from service, and he is not shown to have an 
ulcer disorder that is related to service.   

3.  An acquired psychiatric disorder was not present during 
the appellant's military service, or for many years 
thereafter, and he is not shown to have a psychiatric 
disability that is related to service.   

4.  The appellant is not service connected for any disease or 
disorder.  


CONCLUSIONS OF LAW

1.  Bilateral foot disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).  

2.  A gastrointestinal disorder, claimed as peptic ulcer 
disease, was not incurred in or aggravated by military 
service, nor may one be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by military service, nor may one be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  

4.  The criteria for entitlement to a total disability 
evaluation based upon individual unemployability due to 
service-connected disability have not been met and the claim 
is denied as a matter of law.  .38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2002); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Board notes that a significant change in the law occurred 
during the pendency of this appeal when, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA as to the duty to assist, and 
imposed on VA certain notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the April 2001 
rating decision, the May 2001 statement of the case, and the 
August 2002, October 2002, and January 2003 supplemental 
statements of the case of the evidence necessary to 
substantiate his claims for service connection for bilateral 
foot disability, a gastrointestinal disorder claimed as 
peptic ulcer disease, and an acquired psychiatric disorder, 
and for a total disability rating based on individual 
unemployability due to service-connected disabilities, and of 
the applicable laws and regulations.  In August 2000, the RO 
sent the appellant a letter informing him as to what evidence 
was necessary from him in order for VA to grant his claim.  
It informed him that it would assist in obtaining identified 
records, but that it was his duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  In November 2002, the RO furnished the 
appellant with notification about the VCAA, which informed 
him as to what evidence was necessary from him in order for 
VA to grant his claim and that it would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  Additionally, along with a 
copy of the April 2001 rating decision, the appellant was 
sent a VA Form 4107 explaining his rights in the VA claims 
process.  The Board concludes that the discussions in the 
rating decision, the statement of the case, and the 
supplemental statements of the case, along with the August 
2000 and November 2002 VA letters, adequately informed the 
appellant of the evidence needed to substantiate his claims 
and complied with VA's notification requirements that are set 
out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service.  Further, in keeping with its duty to assist, VA 
provided the appellant with feet, gastrointestinal, and 
psychiatric examinations in April 2002.  The appellant has 
not identified any additional records that may still be 
outstanding, and he has not indicated a desire to appear at a 
personal hearing to present testimony regarding his claims.  

Accordingly, the Board finds that VA has satisfied its 
redefined duties to notify and assist in the present case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate a 
blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis, 6 Vet. App. 426 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and peptic ulcer disease or a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

I.  Bilateral Foot Disability

The appellant asserts that he sustained injury to his feet 
(arches) in boot camp (1972).  He indicated in his May 2001 
substantive appeal that he developed flat feet in May 1973 
and that he currently had problems in his heels and soles, 
for which he wore insoles and took medication for pain 
relief.  He contends that, therefore, service connection is 
warranted for his bilateral foot disorder because it had its 
origin in service.  

Service medical records show that the appellant was treated 
in March 1973 for a foot problem, which he described as heel 
pain when running.  It was noted that there was no problem 
otherwise, and he was considered fit for duty.  The medical 
evidence dated subsequent to the appellant's military service 
does not show any complaint or treatment for a foot 
disability for many years thereafter.  

At an April 2002 VA feet examination, the appellant gave a 
history of foot soreness since running through the obstacle 
course in service, which had resulted in him being placed on 
light duty for a few days before returning to normal duty.  
He did not provide any specific incidence or occurrence of 
injury to his feet to the examiner, who noted that his 
complaints were somewhat all encompassing for pain, swelling, 
and soreness.  The findings were reported as essentially 
discoloration of the skin, stasis edema, and changes perhaps 
consistent with early peripheral vascular disease.  In 
opining that he could find nothing that could be related to 
foot trauma the appellant may have sustained in service, the 
examiner stated "I can see nothing about this examination 
related to his nine months in service."  

In the absence of any complaint or treatment of a foot 
disability for many years after service, the Board concludes 
that the appellant's single complaint of heel pain in service 
was an acute and transitory event that resolved without 
residuals.  Supporting this conclusion is the opinion of the 
examiner at the April 2002 VA feet examination, which 
indicated the appellant had no foot disability related to 
service.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence or lay evidence in certain circumstances of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  Because there has been no competent 
evidence presented in this case that provides a nexus between 
the one instance of heel pain in service (March 1973) and any 
current foot problems the appellant may now have, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
bilateral foot disability.  Hence, service connection is not 
warranted therefor.  Because the preponderance of the 
evidence is against the claim, the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

While the appellant has offered his own arguments to the 
effect that he believes he has bilateral foot disability that 
began in service, he has not shown, nor claimed, that he is a 
medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that he 
has bilateral foot disability that is related to military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  



II.  A Gastrointestinal Disorder, Claimed as Peptic Ulcer 
Disease

The appellant contends that he received private medical 
treatment for a stomach ulcer in December 1972, when he was 
home from boot camp, and, therefore, service connection is 
warranted for a gastrointestinal disorder that began in 
service.  

Service medical records show no complaint or treatment of any 
gastrointestinal disability, including peptic ulcer disease.  
Nor are there any private medical records showing treatment 
for ulcer disease either during service or thereafter.  

Of record are many private and VA treatment records dated 
from 1999.  In April 1999, the appellant received private 
treatment for a three month history of epigastric pain with 
nausea and vomiting; the diagnosis was gastritis.  VA records 
show treatment in July 2000 for abdominal cramping after 
eating, a complaint in August 2000 of heartburn, and in 
September 2000 for complaints of epigastric pain with an 
empty stomach.  The appellant reported in September 2000 that 
he had a hiatal hernia and a history of ulcers.  The 
assessments at that time were gastroesophageal reflux 
disease, reflux, a hiatal hernia with little relief on 
Zantac, and hepatitis C.  A November 2000 report of a 
esophagogastroduodenoscopy noted that the stomach, pylorus, 
and duodenum all appeared normal.  

At an April 2002 VA stomach examination, the appellant 
indicated that he had initially experienced stomach problems 
after boot camp, which had caused gas that physicians had 
related to coffee drinking.  He described problems with 
epigastric gas and heartburn over the years, for which he was 
taking lansoprazole twice a day.  The examiner noted that a 
January 2001 upper gastrointestinal series had not revealed 
any evidence of reflux, a hiatal hernia, peptic ulcer 
disease, gastritis, or anything wrong with the stomach.  It 
was reported that the appellant had tested positive for 
hepatitis C.  No hepatosplenomegaly or tenderness was noted 
on examination of the abdomen, and bowel sounds were normal.  
The diagnosis was chronic, active hepatitis C, with no other 
gastrointestinal disease found.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence or lay evidence in certain circumstances of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson, 12 Vet. 
App. 247; see also Pond, 12 Vet App. 341.  Because the 
evidence does not show the presence of a gastrointestinal 
disorder, including peptic ulcer disease, in service or 
within the first year after service, and there is no 
competent evidence indicating that the appellant currently 
has peptic ulcer disease that is related to service, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for an a gastrointestinal disease, claimed as peptic ulcer 
disease.  Hence, service connection is not warranted 
therefor.  Because the preponderance of the evidence is 
against the claim, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 
Vet. App. 49.  

While the appellant has offered his own arguments to the 
effect that he believes he has a gastrointestinal disorder 
that began in service, he has not shown, nor claimed, that he 
is a medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that he 
has a gastrointestinal disorder, claimed as peptic ulcer 
disease, that is related to military service.  See Espiritu, 
2 Vet. App. 492.  

III.  An Acquired Psychiatric Disorder

The appellant argues that his psychiatric problems are 
related to his period of military service and, as such, 
should be service connected.  He claims that he was 
traumatized in service when he saw his good friend receiving 
neuropsychiatric treatment and having to try and talk him out 
of killing himself.  

Service medical records do not show any complaint or 
treatment of a psychiatric disorder.  

The initial postservice medical evidence of record that shows 
treatment for a psychiatric condition is a December 1999 
report of psychological evaluation by J. R. Moneypenny, 
Ph.D., who indicated that the appellant had clinically 
significant symptoms of depressed mood secondary to his 
medical symptoms and associated loss of functioning.  It was 
noted that the appellant had sustained a right hip injury in 
June 1998 that had necessitated a total right hip replacement 
in January 1999, which had caused increased physical 
dependence that, in turn, had led to many conflicts with his 
wife and resulted in him becoming socially withdrawn and 
worrying a lot.  The diagnosis was mood disorder.  

A VA psychiatric examination was performed in June 2000, and 
the examiner indicated that he had reviewed the claims file.  
The appellant reported considerable depression since the June 
1998 right hip injury.  The diagnosis was severe, major 
depressive disorder, single episode, without psychotic 
features.  

VA outpatient records dated in 2000 and 2001 included several 
psychiatric counseling sessions for the appellant, and the 
prevailing diagnosis of his psychiatric problems was major 
depressive disorder.  

The appellant underwent a VA psychiatric examination in April 
2002, which was performed by the same psychiatrist who had 
performed the June 2000 VA psychiatric examination.  He 
indicated that he had reviewed the claims file.  At the April 
2002 examination, the appellant described intrusive thoughts 
about his military experiences, particularly the hard time he 
had at Marine boot camp where the instructor did not like him 
and would hit him in the chest all the time.  The appellant 
stated that as a result of those experiences, he stayed angry 
all the time and could not stand loud noises or crowds.  The 
examiner diagnosed PTSD, stating that the information 
provided by the appellant at the examination appeared to be 
consistent with a diagnosis of PTSD.  

In May 2002, the VA psychiatrist who had performed the two 
previous VA psychiatric examinations reviewed his April 2002 
examination report, and conducted a brief interview of the 
appellant to ascertain if he had experienced other stressful 
experiences.  The appellant did not provide evidence that he 
ever felt that his life was in danger, rather, he indicated 
that he had been harassed in service.  He did not report any 
other stressful experiences.  The examiner stated that, based 
on the evidence provided by the appellant at the second 
interview, he did not believe that the appellant met the 
criteria for a diagnosis of PTSD.  

In a second addendum to his April 2002 examination report, 
the VA psychiatrist opined that the most appropriate 
diagnosis of the appellant's psychiatric disorder was severe, 
major depressive disorder, single episode, without psychotic 
features.  The psychiatrist stated that his diagnosis of PTSD 
in April 2002 had been in error.  He also indicated that 
because the appellant had indicated at the June 2000 
psychiatric examination that his depression had existed since 
his June 1998 injury, he did not find evidence that the 
appellant's depressive disorder was associated with his 
military service.  

In an August 2002 statement, Dr. Moneypenny indicated that he 
had recently reevaluated the appellant and that, in addition 
to the other conditions that had been noted in the December 
1999 evaluation, he was now displaying several PTSD symptoms.  
The psychologist stated that, therefore, the diagnosis of 
PTSD should be added to the appellant's file.  

J. Coombe-Moore, M.D., indicated in October 2002 that the 
appellant had undergone four weeks of psychiatric therapy in 
September 2002, and that the diagnoses were recurrent, 
severe, major depressive disorder and PTSD.  The stressors 
for the appellant's psychiatric problems were listed as 
marriage/relationship, health, financial, and the death of 
his father in June 2002.  

In a January 2003 statement, the appellant stated that the 
inservice stressor for his psychiatric problems had been a 
hospital visit to see his best friend, L. Cooney, who was 
being treated by neuropsychiatric services after an abrupt 
violent episode while confined to the base correctional 
facility.  The appellant indicated that he had become really 
upset at the time because his friend had told that he was 
going to kill himself.  The appellant reported that he had 
continued to have nightmares ever since, and had experienced 
an inability to sleep, nervousness, memory loss, and panic 
attacks, not knowing whether his friend was alive.  

A lay statement from L. Cooney in January 2003 recounted his 
hospitalization in service after an abrupt violent episode 
while confined to the base correctional facility, and the 
appellant's attempt to talk him out of killing himself.  He 
stated that he and the appellant had grown up together, like 
brothers, and were very close.  

The appellant's mother indicated in a January 2003 statement 
that when he had returned home for a short visit after boot 
camp he had been very disturbed, nervous, and short tempered, 
and could not sleep well or stand to be around his family.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence or lay evidence in certain circumstances of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson, 12 Vet. 
App. 247; see also Pond, 12 Vet App. 341.  

The evidence presented in this case does not include any 
competent evidence showing the presence of a psychiatric 
disorder during service or for many years thereafter.  
Although a private psychologist stated in August 2002 that he 
felt the appellant was now displaying PTSD symptoms, he 
offered no discussion as to the nature of the stressors that 
were causing the PTSD symptoms, nor did he make any reference 
to the PTSD being related to the appellant's military 
service.  The physician who provided four weeks of 
psychiatric therapy to the appellant in September 2002 
indicated that the stressors causing the appellant's PTSD 
were his marriage/relationship, his health, financial 
worries, and the recent death of his father.  The Board does 
not find that either of the above noted medical documents 
provides competent evidence that the appellant has PTSD that 
is related to his military service.  

On the other hand, the June 2000 and April 2000 VA medical 
examinations, along with the May 2002 and July 2002 
addendums, which included careful review of the appellant's 
claims file, determined that his psychiatric symptomatology 
was the manifestation of major depressive disorder.  The 
Board finds that the VA examinations provide more significant 
clinical findings as to the appellant's psychiatric 
disability because those reports show greater depth of 
analysis as to the nature of the psychiatric symptoms.  While 
the appellant indicated in his January 2003 statement that he 
had experienced nightmares, an inability to sleep, 
nervousness, memory loss, and panic attacks since service, as 
a result of not knowing whether his best friend was alive, 
the record shows that the best friend submitted a statement 
in January 2003, which indicated he was alive.  The Board 
does not find the three lay statements submitted by the 
appellant, his best friend, and his mother are persuasive, in 
light of how far removed from service they are, and the fact 
that none of the writers is shown, or claims, to be a medical 
expert, capable of rendering a medical opinion.  See 
Espiritu, 2 Vet. App. 492.  

As the competent evidence shows that the initial clinical 
manifestation of an acquired psychiatric disorder was many 
years after service, and does not establish that the 
appellant has PTSD that is related to his military service, 
the Board finds that the preponderance of the evidence is 
against his claim of entitlement to service connection for an 
acquired psychiatric disorder, including PTSD.  Therefore, 
service connection is not warranted for an acquired 
psychiatric disorder, including PTSD.  Because the 
preponderance of the evidence is against the claim, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. 49.  

While the veteran has offered his own arguments to the effect 
that he believes he has an acquired psychiatric disorder, 
including PTSD, that is related to his military service, he 
has not shown, nor claimed, that he is a medical expert, 
capable of rendering medical opinions.  Therefore, his 
opinion is insufficient to demonstrate that he has an 
acquired psychiatric disorder, including PTSD, that may be 
attributable to military service.  See Espiritu, 2 Vet. 
App. 492.  



IV.  Individual Unemployability

The appellant contends that that he has service-connected 
disabilities which collectively prevent his from obtaining 
and maintaining any form of substantially gainful employment.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
nonservice-connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
veteran's service-connected disabilities render him/her 
incapable of substantial gainful employment.  38 C.F.R. § 
4.16(a).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c).  In a pertinent precedent opinion, VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).  

In discussing the unemployability criteria, the Court has 
indicated, in essence, that the unemployability question, 
identified as the ability or inability to engage in 
substantially gainful activity, had to be looked at in a 
practical manner, and that the thrust was whether a 
particular job was realistically within the capabilities, 
both physical and mental, of the appellant.  Moore v. 
Derwinski, 1 Vet. App. 83 (1991).  

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is not in 
effect for any disability.  

In Sabonis, 6 Vet. App. 426, the Court held that in cases in 
which the law and not the evidence is dispositive, a claim of 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Id. at 430.  Because 
the appellant has not been granted service connection for any 
disability, the threshold requirements of the pertinent 
governing criteria for a total disability evaluation based on 
individual unemployability cannot be satisfied.  Therefore, 
the Board concludes that the appellant's claim of entitlement 
to a total disability evaluation based on individual 
unemployability must be denied by operation of law.  


ORDER

Service connection for bilateral foot disability, a 
gastrointestinal disorder claimed as peptic ulcer disease, 
and an acquired psychiatric disorder including PTSD is 
denied.  

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability is denied as a matter of law.  



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

